 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-012-MCE
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        MOTION SCHEDULE AND EXCLUDABLE TIME
13                         v.                           PERIODS UNDER SPEEDY TRIAL ACT; ORDER
14   REGINALD THOMAS,                                   DATE: June 10, 2021
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for a motion hearing on June 10, 2021.

21          2.     By this stipulation, defendant now moves to continue the motion hearing until July 1,

22 2021, and to further exclude time between June 10, 2021, and July 1, 2021, under Local Code T4 and

23 Local Code E, with the following schedule for the briefing of the motion:

24                 a)      Defendant’s Motion Due: June 3, 2021

25                 b)      Government’s Opposition Due: June 17, 2021

26                 c)      Defendant’s Reply Due: June 24, 2021

27          3.     The parties agree and stipulate, and request that the Court find the following:

28                 a)      The government has represented that the discovery associated with this case


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          includes numerous reports and related documents, photographs, audio recordings, and videos.

 2          All of this discovery has been either produced directly to counsel and/or made available for

 3          inspection and copying.

 4                 b)      Upon defendant’s request, new counsel for the defendant was appointed on

 5          December 17, 2021. Counsel for defendant desires additional time to continue to conduct

 6          investigation and research related to the charges, review discovery for this matter, to discuss

 7          potential resolutions with his client, and to otherwise prepare for trial. Counsel for defendant

 8          also desires additional time to research and file a pre-trial motion.

 9                 c)      Counsel for defendant believes that failure to grant the above-requested

10          continuance would deny him/her the reasonable time necessary for effective preparation, taking

11          into account the exercise of due diligence.

12                 d)      The government does not object to the continuance.

13                 e)      Based on the above-stated findings, the ends of justice served by continuing the

14          case as requested outweigh the interest of the public and the defendant in a trial within the

15          original date prescribed by the Speedy Trial Act.

16                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17          et seq., within which trial must commence, the time period of June 10, 2021 to July 1, 2021,

18          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

19          because it results from a continuance granted by the Court at defendant’s request on the basis of

20          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

21          of the public and the defendant in a speedy trial.

22                 g)      The time period of June 10, 2021 to July 1, 2021, inclusive, is also deemed

23          excludable pursuant to 18 U.S.C.§ 3161(h)(1)(D) [Local Code E] because it results from a

24          continuance granted by the Court at the defendant’s request to permit the defendant to file a pre-

25          trial motion, and will include a delay resulting from a pretrial motion.

26 /

27 /

28 /

       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: May 17, 2021                                     PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ TANYA B. SYED
 9                                                           TANYA B. SYED
                                                             Assistant United States Attorney
10

11
     Dated: May 17, 2021                                     /s/ SHARI RUSK
12                                                           SHARI RUSK
13                                                           Counsel for Defendant
                                                             REGINALD THOMAS
14

15

16
                                                     ORDER
17
            IT IS SO ORDERED.
18

19
     Dated: May 19, 2021
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
